Citation Nr: 0108293	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-08 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right foot disorder, 
claimed as hallux valgus with osteotomy.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from February 1995 to 
November 1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Further, the Board notes that entitlement to service 
connection may be established for aggravation of a pre-
existing injury or disease when there is an increase in 
disability in service, unless the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. §§ 
1110, 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 
(2000).  In this case, the veteran has acknowledged that he 
experienced problems with his right foot prior to entering 
into active military service and the Board is of the opinion 
that an attempt should be made to associate pre-service 
treatment records with the claims file.  It is contended that 
during service he required foot surgery, and that he has had 
increased symptoms since that time.

Having concluded that the veteran's right foot disorder pre-
existed service, the Board must next address the question of 
whether this pre-existing disorder was aggravated during his 
period of military service.  As noted at the outset, 
aggravation will be established when there was an increase in 
severity during service beyond the normal progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.306 (2000).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.306(b) (2000); however, the silence of 
the record on this point may not be taken as indication of no 
aggravation, an opinion is to be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

It is clear from a review of the medical record that the 
outcome of the present case may depend on a medical 
assessment of the progression of the veteran's right foot 
disorder prior to, during, and subsequent to service.  The 
Veterans Claims Court has held that such medical questions 
must be addressed by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board finds that a 
remand on this issue is necessary.  Moreover, in order to 
make certain that all records are on file, while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  In 
addition, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Given the facts as summarized above and the nature of the 
veteran's claim, it is the decision of the Board that a 
medical opinion addressing the contended causal relationship 
between his in service treatment for a right foot disorder 
and any current right foot pathology is warranted.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1990); Green v. Derwinski, 1 
Vet. App. 123 (1990).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any right 
foot disorder not already associated with 
the claims file.  As part of this 
development, the veteran should be 
requested to provide information 
pertaining to pre-military medical 
treatment for a right foot disorder.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA physician for a medical 
opinion regarding the relationship 
between the veteran's pre-service right 
foot disorder, in-service right foot 
problems and surgery, and current right 
foot pathology.  If it is determined that 
a physical examination of the veteran is 
needed in order to answer these 
questions, such comprehensive examination 
should be scheduled.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature of the veteran's 
right foot disorder? 

(b)  Does the record establish that the 
underlying pathology producing the 
current disability pre-existed the 
veteran's military service?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the veteran.

(c)  If the underlying right foot 
pathology pre-existed his service, does 
the entire record covering the condition 
of the veteran's right foot prior to, 
during, and subsequent to service make it 
as likely as not that any current 
disability of the right foot represents 
an aggravation of the pre-service 
condition beyond the progress that was to 
naturally be expected by reason of the 
inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of active 
service?  If it appears the in-service 
complaints were acute and transitory, or 
constituted a temporary flare-up, that 
should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a right foot disorder.  In 
so doing, the RO is to consider all 
records, including those received in 
response to the actions requested above 
and those received by the RO since the 
last statement of the case.  In the event 
the benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case which 
includes a summary of the evidence and 
applicable laws and regulations and 
thereafter afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


